FILED IN
                                                                             14th COURT OF APPEALS
                                                                                  HOMCTAK? TCVac


                                                                                  MAY 18 2015
                                         NO. 2014-28541
                                                                            CHRISTOPHER A. PRi
IN THE MATTER OF                                  §     IN THE DISTRICT COUREERK
THE MARRIAGE OF                                   §

JACQUELINE P. LEIJA
AND                                                    257TH JUDICIAL DISTRICT
MOISES LEIJA

AND IN THE INTEREST OF
DEYANIRA LEIJA AND VANESSA Y.                           HARRIS COUNTY, TE
LEIJA, CHILDREN

                 RESPONDENT'S NOTICE OF RESTRICTED APPEAL

       This Notice of Appeal is filed by Moises Leija, Respondent, files this Notice of
Restricted Appeal pursuant to. Rule 26 of the Texas Rules of Appellate Procedure and Section
109.002 of the Texas Family Code and shows as follows:

        1. . The trial court is the 257th District Court of Harris County, Texas. The trial
court's cause number is 2014-28541. The style of the cause in the court is In the Matter of the
Marriage of the Jacqueline P. Leija and Moises Leija and in the Interest of Deyanira Leija and
Vanessa Y. Leija.

       2.     The judgment or order appealed from was signed on November 14, 2014.

       3.     Moises Leija desires to appeal from all portions of the judgment.

       4.     This appeal is being taken to either the First or Fourteenth Court of Appeals.

       5.     This notice is being filed by John Parkey, Attorney for Moises Leija.

       6.     This is a restricted appeal, and:

                     The names and addresses of each party to the trial court's judgment are:

                     Jacqueline P. Leija, Petitioner
                     7919 Anza Circle
                     Houston, TX 77012

                     Moises Leija, Respondent
                     c/o Law Office of Arnold Lopez
                     4617 Bristol St.
                      Houston, TX 77009



                                                  Respondent's Notice ofRestricted Appeal - Page 1 of3
        7.     Appellant is a party affected by the trial court'sjudgment who did not participate
either in person or through counsel in the hearing resulting in the judgment being appealed.

        8.     Appellant did not timely file either a postjudgment motion, request for findings of
fact and conclusions of law, or notice of appeal.


                                             Respectfully submitted,

                                             LAW OFFICES OF ARNOLD R.                      LOPEZ     &
                                             ASSOC, PLLC
                                             4617 Bristol St.
                                             Houston, TX 77009
                                             Tel: (713) 695-2000
                                             Fax:(713)695-8057




                                             By:.
                                                Jol
                                                    Staie'Bar No. 24060388
                                                john.parkey@gmail.com
                                                Attorney for Moises Leija




                                                     Respondent'sNotice ofRestrictedAppeal - Page 2 of3
                                     Certificate of Service

       I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5
of the Texas Rules of Appellate Procedure on each party or that party's lead counsel on May 13,
2015 as follows:


Soledad R. Vaquerano
Israel Saldivar, JR

Vaquerano Law Firm P.C.                     CMRRR #7013 2250 0000 1393 8079
704 Pasadena Blvd.
Pasadena, Texas 77506
Attorneys for Jacqueline P. Leija

and that a copy of the above Notice of Restricted Appeal has been sent by certified mail return
receipt requested to the following appellate courtclerkson May 13, 2015.

Christopher A. Prine                        CMRRR #7013 2250 0000 1393 8154
Clerk of Court
First Court of Appeals
301 Fannin St.
Houston, Texas 77002

Clerk of Court                              CMRRR #7013 2250 0000 1393 8147
Fourteenth Court of Appeals
301 Fannin St., Room 245
Houston, Texas 77002




                                            Johft Parkey
                                              tforney for Respondent




                                                 Respondent'sNotice ofRestricted Appeal'-Page 3 of3